UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) [X] Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended November 3, 2007 [] Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file number 1-2191 BROWN SHOE COMPANY, INC. (Exact name of registrant as specified in its charter) New York (State or other jurisdiction of incorporation or organization) 43-0197190 (IRS Employer Identification Number) 8300 Maryland Avenue St. Louis, Missouri (Address of principal executive offices) 63105 (Zip Code) (314) 854-4000 (Registrant's telephone number, including area code) Indicate by checkmark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. YesRNo £ Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one):Large accelerated filer RAccelerated filer £Non-accelerated filer £ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes £No R As of December 1, 2007, 44,244,266 common shares were outstanding. 1 PART I FINANCIAL INFORMATION ITEM 1 FINANCIAL STATEMENTS BROWN SHOE COMPANY, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) ($ thousands) November 3, 2007 October 28, 2006 February 3, 2007 Assets Current Assets Cash and cash equivalents $ 79,932 $ 47,512 $ 53,661 Receivables 96,800 127,010 132,224 Inventories 440,892 433,927 420,520 Prepaid expenses and other current assets 29,407 17,863 31,955 Total current assets 647,031 626,312 638,360 Other assets 104,846 86,050 106,113 Investment in nonconsolidated affiliate 7,066 – – Goodwill and intangible assets, net 215,628 216,748 216,420 Property and equipment 399,110 373,262 373,843 Allowance for depreciation and amortization (253,310 ) (246,847 ) (235,679 ) Net property and equipment 145,800 126,415 138,164 Total assets $ 1,120,371 $ 1,055,525 $ 1,099,057 Liabilities and Shareholders' Equity Current Liabilities Borrowings under revolving credit agreement $ – $ 20,500 $ 1,000 Trade accounts payable 165,231 153,307 185,767 Accrued expenses 115,063 139,263 146,320 Income taxes 5,134 5,222 1,429 Total current liabilities 285,428 318,292 334,516 Other Liabilities Long-term debt 150,000 150,000 150,000 Deferred rent 39,640 36,150 38,025 Other liabilities 52,358 51,298 52,891 Total other liabilities 241,998 237,448 240,916 Minority Interests 734 (8 ) (20 ) Shareholders' Equity Common stock 442 430 433 Additional paid-in capital 183,340 151,766 161,825 Accumulated other comprehensive income 22,295 4,762 11,881 Retained earnings 386,134 342,835 349,506 Total shareholders’ equity 592,211 499,793 523,645 Total liabilities and shareholders’ equity $ 1,120,371 $ 1,055,525 $ 1,099,057 See notes to condensed consolidated financial statements. 2 BROWN SHOE COMPANY, INC. CONDENSED CONSOLIDATED STATEMENTS OF EARNINGS (Unaudited) (Unaudited) Thirteen Weeks Ended Thirty-nine Weeks Ended ($ thousands, except per share amounts) November 3, 2007 October 28, 2006 November 3, 2007 October 28, 2006 Net sales $ 645,546 $ 676,812 $ 1,788,465 $ 1,831,669 Cost of goods sold 385,705 406,828 1,067,827 1,114,668 Gross profit 259,841 269,984 720,638 717,001 Selling and administrative expenses 217,021 227,941 642,484 630,194 Equity in net loss of nonconsolidated affiliate 14 – 14 – Operating earnings 42,806 42,043 78,140 86,807 Interest expense (3,762 ) (4,367 ) (11,588 ) (13,291 ) Interest income 965 707 2,598 1,486 Earnings before income taxes and minority interests 40,009 38,383 69,150 75,002 Income tax provision (13,046 ) (11,449 ) (22,901 ) (22,942 ) Minority interests in net loss (earnings) of consolidated subsidiaries 46 (27 ) 226 69 Net earnings $ 27,009 $ 26,907 $ 46,475 $ 52,129 Basic earnings per common share $ 0.62 $ 0.64 $ 1.07 $ 1.24 Diluted earnings per common share $ 0.61 $ 0.62 $ 1.04 $ 1.20 Dividends per common share $ 0.07 $ 0.05 $ 0.21 $ 0.16 See notes to condensed consolidated financial statements. 3 BROWN SHOE COMPANY, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Thirty-nine Weeks Ended ($ thousands) November 3, 2007 October 28, 2006 Operating Activities: Net earnings $ 46,475 $ 52,129 Adjustments to reconcile net earnings to net cash provided by operating activities: Depreciation and amortization 31,794 30,954 Share-based compensation expense 7,517 7,270 Loss on disposal of facilities and equipment 1,031 985 Impairment charges for facilities and equipment 1,252 1,068 Provision for doubtful accounts 19 709 Foreign currency transaction (gains) losses (119 ) 142 Undistributed loss of nonconsolidated affiliate 14 – Changes in operating assets and liabilities: Receivables 35,405 30,746 Inventories (20,372 ) (19,632 ) Prepaid expenses and other current assets 3,170 719 Trade accounts payable (20,536 ) (19,776 ) Accrued expenses (31,257 ) 7,854 Income taxes 3,705 1,394 Deferred rent 1,615 (69 ) Deferred income taxes (913 ) 732 Other, net 3,927 (47 ) Net cash provided by operating activities 62,727 95,178 Investing Activities: Capital expenditures (34,356 ) (37,507 ) Cash recognized on initial consolidation of joint venture 980 – Investment in nonconsolidated affiliate (7,080 ) – Acquisition cost (2,750 ) (22,700 ) Net cash used for investing activities (43,206 ) (60,207 ) Financing Activities: Decrease in borrowings under revolving credit agreement (1,000 ) (29,500 ) Proceeds from stock options exercised 8,962 7,874 Tax benefit related to share-based plans 5,802 6,568 Dividends paid (9,341 ) (6,842 ) Net cash provided by (used for) financing activities 4,423 (21,900 ) Effect of exchange rate changes on cash 2,327 153 Increase in cash and cash equivalents 26,271 13,224 Cash and cash equivalents at beginning of period 53,661 34,288 Cash and cash equivalents at end of period $ 79,932 $ 47,512 See notes to condensed consolidated financial statements. 4 BROWN SHOE COMPANY, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Note 1 Basis of Presentation The accompanying condensed consolidated financial statements have been prepared in accordance with the instructions to Form 10-Q and reflect all adjustments which management believes are necessary (which include only normal recurring accruals) to present fairly the financial position, results of operations, and cash flows of Brown Shoe Company, Inc. (the “Company”). These statements, however, do not include all information and footnotes necessary for a complete presentation of the Company's consolidated financial position, results of operations and cash flows in conformity with accounting principles generally accepted in the United States. The condensed consolidated financial statements include the accounts of the Company and its subsidiaries. All significant intercompany balances and transactions have been eliminated. The Company's business is subject to seasonal influences, particularly the back-to-school selling season at Famous Footwear, which primarily falls in the Company’s third quarter. Interim results may not necessarily be indicative of results which may be expected for any other interim period or for the year as a whole. Certain prior period amounts on the condensed consolidated financial statements have been reclassified to conform to the current period presentation. These reclassifications did not affect net earnings. Stock Split On March 7, 2007, the Company’s Board of Directors authorized a three-for-two split of its common stock, to be effected in the form of a dividend of one share of stock for every two shares outstanding. The dividend was paid on April 2, 2007 to shareholders of record on March 19, 2007. All share and per share data provided herein give effect to this stock split, applied retroactively. Change in Par Value Effective May 31, 2007, the par value of the Company’s common stock was reduced from $3.75 per share to $0.01 per share. All relevant share data provided herein give effect to this change, applied retroactively. For further information, refer to the consolidated financial statements and footnotes included in the Company's Annual Report on Form 10-K for the year ended February 3, 2007. Note 2 Business Combinations and Investments B&H Footwear Limited In June 2007, the Company entered into a joint venture agreement with a subsidiary of Hongguo International Holdings Limited (Hongguo), a Singapore listed company, to market Naturalizer footwear in China in Fall 2007 and Via Spiga footwear in 2008. The Company is a 51% owner of the joint venture, B&H Footwear Limited (B&H Footwear), with Hongguo owning the other 49%. B&H Footwear will distribute the Naturalizer brand in department store shops and free-standing stores in several of China’s largest cities: Shanghai, Beijing, Guangzhou, and Shenzhen. B&H Footwear will also sell Naturalizer footwear to Hongguo on a wholesale basis, which Hongguo will sell in retail stores it plans to open throughout the rest of China. In addition to the equity interest, the Company will receive a royalty from B&H Footwear for its use of the Naturalizer brand name, which will be based on the sales of B&H Footwear through its retail operations and to Hongguo. B&H Footwear began operations in the third quarter of 2007.As of November 3, 2007, B&H Footwear operated three stores and shops, selling Naturalizer footwear in China, and Hongguo operated 15 stores and shops. The Company’s consolidated financial statements include the accounts of B&H Footwear. Investment in Edelman Shoe, Inc. In August, 2007, the Company invested $7.1 million in Edelman Shoe, Inc., acquiring 42.5% of the outstanding stock. Edelman Shoe, Inc. is a privately held company operated by Sam and Libby Edelman. The Edelmans maintain a majority equity interest in Edelman Shoe, Inc. and the Company has an option to buy the remaining interest in the future. This investment is 5 expected to allow Edelman Shoe, Inc. to accelerate the development and expansion of the Sam Edelman brand, which was launched in 2004 and is sold in better department stores and independent and specialty stores across the country. The Company’s investment in Edelman Shoe, Inc. is accounted for in accordance with the equity method. Note 3 Recent Accounting Pronouncements FASB Interpretation No. 48, Accounting for Uncertainty in Income Taxes In June2006, the FASB issued Interpretation No.48 (“FIN 48”), “Accounting for Uncertainty in Income Taxes, an interpretation of FASB Statement No.109.” FIN 48 establishes a single model to address accounting for uncertain tax positions. FIN 48 clarifies the accounting for income taxes by prescribing a minimum recognition threshold a tax position is required to meet before being recognized in the financial statements. FIN 48 also provides guidance on derecognition, measurement classification, interest and penalties, accounting in interim periods, disclosure and transition. The Company adopted the provisions of FIN 48 on February 4, 2007. At February 4, 2007, the Company had $1.2 million of unrecognized tax benefits, relating to various state tax issues, which includes $0.2 million of estimated interest and penalties. A charge of $0.8 million, net of federal income tax benefits, was recorded against retained earnings as a cumulative effect adjustment at February 4, 2007. To the extent these unrecognized tax benefits are ultimately recognized, they will impact the effective tax rate in a future period. There have been no significant changes to these amounts during the quarter ended November 3, 2007. Estimated interest and penalties related to the underpayment of income taxes are classified as a component of the income tax provision in the Condensed Consolidated Statements of Earnings and were insignificant for the quarter ended November 3, 2007. Accrued interest and penalties were $0.2 million as of February 4, 2007 and November 3, 2007. The Company has settled examinations by the Internal Revenue Service of tax years through January 29, 2005 (fiscal year 2004). The Company’s fiscal year 2005 tax return is currently under examination by the Internal Revenue Service. The Company has also settled examinations by the Canada Revenue Agency of tax years through January 28, 2006 (fiscal year 2005). The
